Morton, C. J.
The statute provides that, when one town furnishes relief to paupers whose settlement is in another town, the expenses thereof “ incurred within three months next before notice given to the place to be charged, as also of their removal, or burial in case of their decease, may be recovered by the place incurring the same against the place liable therefor, in an action at law, to be instituted within two years after the cause of action arises, but not otherwise.” Pub. Sts. c. 84, § 14. These provisions of law have been in force since the St. of 1793, c. 59, was enacted; and it has uniformly been held that the cause of action arises at the time the notice is given. As is said in the opinion in Attleborough v. Mansfield, 15 Pick. 19, “This notice is an indispensable prerequisite to the support of any action for expenses incurred in the relief of paupers by a town in which they are not settled. And the right to recover is expressly limited to a period commencing three months before and continuing two years after notice given.” Townsend v. Billerica, 10 Mass. 411. Hallowell v. Harwich, 14 Mass. 186. Uxbridge v. Seekonk, 10 Pick. 150.
These decisions have not been overruled or modified by any subsequent cases, and are decisive of the only question raised in the case at bar.

Exceptions overruled.